January 15, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
       THOMAS G. SCHURING AND ROSE M. SCHURING, Appellants

NO. 14-12-00250-CV                          V.

     FOSTERS MILL VILLAGE COMMUNITY ASSOCIATION, Appellee
                ________________________________

       This cause, an appeal from the judgment in favor of appellee, Fosters Mill
Village Community Association, signed January 26, 2012, was heard on the
transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

      We order appellants, Thomas G. Schuring and Rose M. Schuring, jointly and
severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.